PER CURIAM.
McKinney’s conviction for possession of a firearm by a convicted felon was affirmed by this court in McKinney v. State, 428 So.2d 322 (Fla. 1st DCA 1983). In a petition for writ of habeas corpus filed in this court, he claims that his appellate *1150counsel was ineffective because of the failure to assert on appeal that the firearm should have been suppressed pursuant to Section 901.151(6), Florida Statutes (1981). However, even assuming that the facts of this case justified raising such issue, appellate counsel would have been precluded from doing so inasmuch as such defense was not asserted at trial. The petition is therefore Denied.
BOOTH, WIGGINTON and NIMMONS, JJ., concur.